DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a mechanical release, a mechanism, coupling mechanism(s), as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Conventional features disclosed in the description and claims may be illustrated as a labeled representation (37 CFR 1.83(a)), however the mechanism 513, the mechanical release 670, and coupling mechanisms 430, 440 described in the specification are not understood to be a conventional feature of systems for managing vehicle door operation, so a detailed illustration is needed for a proper understanding of how these features function. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: throughout the specification, “doorjam” should be --doorjamb-- and “feature 421” should likely be --latch feature 421--; in paragraph [0043], “Exterior indicator 411” should be --Exterior indicator 413--.  
Appropriate correction is required.

Claim Objections
Claims 1, 6, 8-12, 14, 16-17, and 19-20 are objected to because of the following informalities: 
The term “doorjam” recited in claims 1, 6, 8-12, and 14 should be --doorjamb--
In line 5 of claim 1, “activation” should likely be --actuation-- to correspond to later recitation of the handle mechanism being actuated or not actuated in lines 8-9
In line 8 of line 10, “indication to the latch system to be coupled” should likely be --indication to be coupled to the latch system--
In line 6 of claim 16, “the indication” should likely be --the electronic indication--
In line 6 of claim 17, “the indication” should likely be --the electronic indication--
In line 5 of claim 18, “causes to the” should likely be --causes the--
In line 7 of claim 19, “signal is being” should likely be --signal as being--
In line 6 of claim 20, “the indication” should likely be --the electronic indication--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide sufficient description of a mechanical release configured to mechanically couple and decouple the handle mechanism from the latch system, recited in claim 9, and a mechanical indication from a door handle system triggering the electronic indication and the mechanical release coupling the mechanical indication to the latch mechanism such that the mechanical indication causes the latch mechanism to release the latch feature, recited in claim 18.
With respect to the mechanical release, the specification does not provide sufficient description of the structure and operation of the mechanical release. It is unclear how the mechanical release is engaged and disengaged by the control circuitry and it is unclear how the mechanical release functions to mechanically couple and uncouple the mechanical indication and the latch mechanism. How does the mechanical release couple the mechanical indication and latch mechanism such that the indicator does not enter the doorjamb system? The specification also describes a mechanical backup may be engaged so an indicator mechanism causes the mechanical release to be actuated, but it remains unclear how the mechanical release operates and how it is engaged by a mechanical backup.
	With respect to the mechanical indication, the specification does not sufficiently describe the mechanical indication causing the latch mechanism to release the latch feature when the mechanical release is engaged and the drawings fail to provide additional detail of the structure and function of the mechanical indication. It is unclear how the mechanical indication causes the latch mechanism to release the latch feature when the electrical status of the vehicle is disrupted because the specification does not describe the structural details of how the mechanical indication operates with the mechanical release and/or mechanical backup and the latch mechanism. Does the mechanical indication mechanically cause the latch mechanism to release the latch feature? The specification does not properly describe how the mechanical release interacts with the mechanical indication such that the mechanical indication causes the latch to be released and the drawings fail to provide additional details of the structure and function of the indicator(s).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 20 recites the limitation “a plurality of doors of the vehicle.” It is unclear if the plurality of doors is intended to include the door recited in claim 12 or refers to a plurality of doors in addition to the door recited in claim 12. For purposes of examination, a plurality of doors of the vehicle will be interpreted broadly as including the door recited in claim 12 and at least one other door. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leroux, FR 2917112 A1, reference the attached machine translation.

Regarding claim 1, Leroux discloses a system for managing door operation of a vehicle, the system comprising:
a door (5 Fig. 1) comprising:
	a handle mechanism (11 Fig. 1) configured for mechanical activation (lines 35-70),
	an indicator mechanism (9 Fig. 3) coupled to the handle mechanism  (Fig. 3) and actuated by motion of the handle mechanism (lines 98-101: the switch 21 is actuated by the user operating the handle), wherein the indicator mechanism is configured to indicate a first state when the handle mechanism is not actuated (lines 85-87, 98-101: the handle being unactuated corresponds to a first state, the switch 21 is open) and a second state when the handle mechanism is actuated (lines 98-101: the handle being actuated corresponds to a second state, the switch 21 is closed), and
	a latch feature configured to be engaged for latching the door closed (lines 21-22, 38-40: the keeper corresponds to a latch feature on the door);
a doorjamb configured for the door to close against (illustrated in Fig. 1), the doorjamb comprising:
	a sensor (13 Fig. 3) configured to generate sensor signal indicative of the state of the indicator mechanism (lines 71-75), and
	a latching mechanism (7 Fig. 1) configured to secure and release the latch feature of the door (line 65); and
control circuitry (15 Fig. 2) coupled to the sensor and the latching mechanism (Fig. 3), the control circuitry configured to:
	receive the sensor signal from the sensor (lines 98-106), and
	control the latching mechanism based on the sensor signal (lines 79-80, 103-106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leroux, FR 2917112 A1, as applied to claim 1 above, and further in view of Agostini et al., US Pub. 2002/0046439 [hereinafter: Agostini].

Regarding claim 3, Leroux is silent to the indicator mechanism comprising a plunger coupled to the handle mechanism, wherein the sensor comprises a button configured to be pressed by the plunger when in the second state, and wherein the button is pressed the sensor signal is indicative of the plunger being in the second state. 
Agostini teaches a known sensor system. Agostini teaches an indicator mechanism comprises a plunger (31 Fig. 1) coupled to a handle mechanism ([0020]), wherein a sensor (13 Fig. 1) comprises a button ([0018]) configured to be pressed by the plunger when in the second state ([0022]), and wherein when the button is pressed the sensor signal is indicative of the plunger being in the second state ([0018], [0022]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the indicator mechanism comprising a plunger coupled to a handle mechanism as taught by Agostini, in place of the transmission means disclosed by Leroux, and wherein the sensor comprises a button configured to be pressed by the plunger when in the second state, and wherein when the button is pressed the sensor signal is indicative of the plunger being in the second state as taught by Agostini, in place of the receiving means disclosed by Leroux in order to provide an inexpensive mechanical switch without additional wiring to the door (Leroux lines 24-28). One of ordinary skill in the art would reasonably expect the substitution does not affect operation of the device disclosed by Leroux because the plunger and button taught by Agostini are known to perform the same function of generating and transmitting a signal to control circuitry.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Inan et al., WO 2020/052709 [hereinafter: Inan], references to the attached machine translation. 

	Regarding claim 1, Spurr discloses a system for managing door operation of a vehicle (Fig. 1), the system comprising:
a door (col. 2 line 51) comprising: 
a handle mechanism (col. 3 line 10: outside door handle) configured for mechanical activation (col. 3 lines 9-10: operation of the outside door handle corresponds to mechanical activation),
an indicator mechanism (16 Fig. 1) coupled to the handle mechanism (col. 2 lines 46-51) and actuated by motion of the handle mechanism (col. 2 lines 1-7, claim 21: operator actuation of the outside door handle switch corresponds to the indicator mechanism being actuated by motion of the handle mechanism), wherein the indicator mechanism is configured to indicate a first state when the handle mechanism is not actuated (col. 4 lines 66-67: the outside handle switch 16 is in the open circuit position corresponding to a first state) and a second state when the handle mechanism is actuated (col. 3 lines 9-12, col. 4 lines 66-67: the outside handle switch 16 is actuated to a closed circuit position corresponding to a second state), and 
a latch feature configured to be engaged for latching the door closed (col. 2 lines 55-59: striker corresponds to a latch feature);
[a doorjamb configured for the door close against (see below), the doorjamb comprising:]
a sensor (34 Fig. 1) configured to generate a sensor signal indicative of a state of the indicator mechanism (Fig. 1, col. 5 lines 11-13: the diode 34 in communication with the logic controller 12 sends a signal corresponding to the closed state of the outside handle switch 16), and 
a latching mechanism (col. 2 lines 52-59: unlatching actuator and latch) configured to secure and release the latch feature of the door (col. 2 lines 52-62); and 
	control circuitry (12 Fig. 1) coupled to the sensor and the latching mechanism (Fig. 1), the control circuitry configured to:
		receive the sensor signal from the sensor (col. 5 lines 11-13: the logic controller 12 is configured to receive a sensor signal from the diode 34), and
		control the latching mechanism based on the sensor signal (Fig. 1, col. 5 lines 13-23: the logic controller 12 is configured to control the latching mechanism based on the sensor signal by energizing the release switch 26 to power the unlatching actuator 18).
	Although Spurr discloses a doorjamb configured for the door to close against (col. 2 lines 58-59: fixed structure adjacent the door corresponds to a doorjamb), and Spurr discloses sensor configured to generate a sensor signal indicative of a state of the indicator mechanism, and a latching mechanism configured to secure and release the latch feature of the door as shown above, Spurr is silent to the doorjamb comprising a sensor configured to generate a sensor signal indicative of a state of the indicator mechanism, and a latching mechanism configured to secure and release the latch feature of the door. 
	Inan teaches a doorjamb configured for a door to close against (Fig. 1, [0021]: rear edge of the opening 3 corresponds to a doorjamb), the doorjamb comprising a sensor (8 Fig. 1; [0008]) configured to generate a sensor signal indicative of a state of an indicator mechanism (11 Fig. 1; ([0011]-[0012], [0025]: control unit 8 entirely controls the motor vehicle lock, so the control unit 8 generates a sensor signal transmitted to the motor vehicle lock indicative of the state of the sensor 11), and a latching mechanism (4 Fig. 1) configured to secure and release a latch feature of the door.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a doorjamb configured for the door to close against taught by Inan, the doorjamb comprising the sensor taught by Spurr configured to generate a sensor signal indicative of a state of the indicator mechanism, and the latching mechanism taught by Spurr configured to secure and release the latch feature of the door (Inan [0012]: mount electrical control components in the vehicle body), in order to simply construction and reduce weight of the door (Inan [0012]). 

	Regarding claim 4, Spurr, in view of Inan, teaches the system of claim 1, wherein the control circuitry is further configured to: 
determine a position of the indicator mechanism based on the sensor signal (Spurr col. 5 lines 11-13: the logic controller 12 is configured to determine the position of the outside handle switch 16 using the signal from the diode 34), 
receive state information of the vehicle (Spurr col. 5 lines 13-16, col. 6 lines 38-43: the security status of the latch corresponds to state information of the vehicle); and 
cause the latching mechanism to release the latch feature further based on the position and based on the state information (Spurr col. 4 lines 21-28; col. 5 lines 11-20).

Regarding claim 5, Spurr, in view of Inan, teaches the system of claim 1, wherein the handle mechanism is an exterior handle mechanism arranged on an exterior side of the door (Spurr col. 2 lines 50-51, col. 3 lines 9-10: the outside door handle and outside door handle switch correspond to an exterior handle mechanism arranged on an exterior side of the door, rather than on the interior of the door as the inside handle switch 14 is arranged).  

Regarding claim 6, Spurr, in view of Inan, teaches the system of claim 5, wherein the handle mechanism is a first handle mechanism, wherein the indicator mechanism is a first indicator mechanism, wherein the sensor is a first sensor configured to generate a first sensor signal (as shown above), 
wherein the door further comprises: 
a second handle mechanism (Spurr col. 3 line 9: inside handle) arranged on an interior side of the door (Spurr col. 2 lines 45-50);
a second indicator mechanism (Spurr 14 Fig. 1) coupled to the second handle mechanism (Spurr col. 2 lines 46-51) and actuated by motion of the second handle mechanism (Spurr col. 2 lines 1-7, claim 21: operator actuation of the inside door handle switch corresponds to the indicator mechanism being actuated by motion of the handle mechanism), wherein the second indicator mechanism is configured to indicate a third state when the handle mechanism is not actuated (Spurr col. 4 lines 66-67: the inside handle switch 14 is in the open circuit position corresponding to a third state) and a fourth state when the second handle mechanism is actuated (Spurr col. 3 lines 9-12, col. 4 lines 66-67: the inside handle switch 14 is actuated to a closed circuit position corresponding to a fourth state), and 
wherein the doorjamb further comprises:
a second sensor (Spurr 32 Fig. 1) configured to generate a second sensor signal indicative of a state of the second indicator mechanism (Spurr Fig. 1, col. 5 lines 11-13: the diode 32 in communication with the logic controller 12 sends a signal corresponding to the closed state of the inside handle switch 14). 

Regarding claim 7, Spurr, in view of Inan, teaches the system of claim 6, wherein the control circuitry is further configured to: 
determine a first position of the first indicator mechanism based on the first sensor signal (Spurr col. lines 11-13: the logic controller 12 is configured to determine a closed position of the outside handle switch 16 based on the diode 34);
determine a second position of the second indicator mechanism based on the second sensor signal (Spurr col. lines 11-13: the logic controller 12 is configured to determine a closed position of the inside handle switch 14 based on the diode 32);
receive state information of the vehicle (Spurr col. 5 lines 13-16, col. 6 lines 38-43: the security status of the latch corresponds to state information of the vehicle);
cause the latching mechanism to release the latch feature based on the state information and based on at least one of the first position or the second position (Spurr col. 4 lines 21-28; col. 5 lines 5-23). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Inan, WO 2020/052709, as applied to claim 1 above, and further in view of Agostini et al., US Pub. 2002/0046439 [hereinafter: Agostini]. 
	
Regarding claim 2, Spurr, in view of Inan, teach the system of claim 1. However, Spurr in view of Inan does not explicitly teach the handle mechanism and the indicator mechanism are not actuated by electrically powered components. 
Agostini teaches a handle mechanism (26 Fig. 1: push-button 26 mounted on the handle 1 corresponds to a handle mechanism) configured for mechanical activation ([0022]), and
an indicator mechanism (31 Fig. 1) coupled to the handle mechanism ([0020]) and actuated by motion of the handle mechanism ([0022]), wherein the indicator mechanism is configured to indicate a first state when the handle mechanism is not actuated ([0018], [0022]: the indicator mechanism indicates a first state, when the handle mechanism is not actuated, by not operating the switch 13) and a second state when the handle mechanism is actuated ([0022]: the indicator mechanism indicates a second state wherein the handle mechanism is actuated by actuating switch 13);
wherein the handle mechanism and the indicator mechanism are not actuated by electrically powered components ([0018]: the handle mechanism and indicator mechanism are manually user-operated, corresponding to being not actuated by electrically powered components).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the handle mechanism and indicator mechanism that are not actuated by electrically powered components taught by Agostini with the device of Spurr, in view of Inan, in order to provide a fluidtight handle mechanism that can be activated easily and immediately by a user (Agostini [0020], [0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Inan, WO 2020/052709, as applied to claim 1 above, and further in view of Akizuki et al., US Pub. 2009/0236863 [hereinafter: Akizuki].

Regarding claim 8, Spurr, in view of Inan, teaches the system of claim 1. However, while Spurr, in view of Inan, teaches the doorjamb comprises an unlatching actuator and latch (Spurr col. 2 lines 57-62), Spurr, in view of Inan, does not explicitly teach the doorjamb further comprises a mechanical release configured to release the latching mechanism based on the motion of the handle mechanism. 
Akizuki teaches a known latching mechanism. Akizuki teaches a mechanical release (34 Fig. ) configured to release a latching mechanism (23, 24 Fig. 4) based on the motion of a handle mechanism ([0033], [0039]: the latching mechanism is released by the release lever 34 based on motion of a handle mechanism 17, 18)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the doorjamb and latching mechanism taught by Spurr, in view of Inan, to include a mechanical release configured to release the latching mechanism based on the motion of the handle mechanism, as taught by Akizuki, in order to practice the unlatching actuator and latching mechanism taught by Spurr, in view of Inan (Spurr col. 2 lines 52-55, col. 5 lines 20-23). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al., US Pub. 2005/0173937 [hereinafter: Yoshida], in view of Inan, WO 2020/052709 [hereinafter: Inan].

Regarding claim 9, Yoshida disclose a system for managing door operation of a vehicle, the system comprising:
	a door system (12, 43 Fig. 2) comprising a door handle mechanism (50 Fig. 2) configured to achieve a first position and a second position ([0078]: unactuated corresponds to a first position and moved upward corresponds to a second position);
	a doorjamb system (10, 52, 54 Fig. 2) configured to generate a sensor signal indicative of the first position and the second position ([0086], [0107]: the ECU 54 generates a sensor signal indicative of the second position of the handle mechanism in order to drive the actuator 55), the door jamb system comprising a latch (25 Fig. 2) configured to secure and release the door system from the doorjamb system ([0059]);
	a mechanical release (40 Fig. 3) configured to mechanically couple and decouple the handle mechanism from the latch system ([0070], [0073]: the handle mechanism is mechanically coupled to the latch system via the door when the door striker is retained by the latch and mechanically decoupled from the latch system when the pawl is released from the latch); and 
	control circuitry coupled to the doorjamb system ([0085]-[0086], [0111]: the actuator 55 has control circuitry coupled to the doorjamb system in order to start and stop the actuator), the control circuitry configured to: 
	receive the sensor signal ([0107], [0012]: the ECU 54 drives the actuator 55 corresponding to the actuator control circuitry receiving the sensor signal generated by the ECU 54),
	engage and disengage the mechanical release ([0083] the actuator 55 engages with the mechanical release when the actuator is driven and the actuator 55 disengages the mechanical release when it is not driven), and
	cause the latch to be secured or release based at least in part on the sensor signal ([0090], [0112]: the latch to be secured when the control circuitry stops driving the actuator 55; [0086], [0107]: the control circuitry releases the latch based on the signal from the ECU 54).

However, Yoshida is silent to the doorjamb system comprising a latch system arranged in the doorjamb. 
Inan teaches a doorjamb system comprising a latch system (4, 5 Fig. 1) arranged in the doorjamb (Fig. 1, [0021]) and comprising a latch (4 Fig. 1) configured to secure and release a door system (1, 11 Fig. 1) from the doorjamb system ([0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the doorjamb system disclosed by Yoshida to comprise a latch system arranged in the doorjamb and a comprise a latch configured to secure and release a door system from the doorjamb system, as taught by Inan, in order to reduce the weight of the door and simplify construction (Inan [0012]) with a reasonable expectation of success. 

Regarding claim 10, Yoshida, in view of Inan, teaches the system of claim 9, wherein the doorjamb system is configured to receive a mechanical indication from the door handle mechanism (Yoshida [0080]: handle switch 52 receives a mechanical indication from the door handle mechanism) to secure or release the door system (Yoshida [0085]), and wherein the control circuitry is further configured to:
when in a first operating mode, cause the latch system and the mechanical indication to be decoupled by disengaging the mechanical release (Yoshida [0086]: the control circuitry is in a first operating mode when the actuator 55 is not driven by the ECU 54 and the actuator 55 disengages the pawl, causing the latch system and mechanical indication to be electronically decoupled), 
when in a second operating mode, cause the mechanical indication to be coupled to the latch system by engaging the mechanical release such that the mechanical indication causes the latch to be released (Yoshida [0081], [0085], [0112]: the control circuitry is in a second operating mode when the actuator 55 is being driven by the ECU 54 and the actuator 55 engages the pawl, such that actuation of the switch 52 causes the latch to be released). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, US Pub. 2005/0173937, in view of Inan, WO 2020/052709, as applied to claim 9 above, and further in view of Linden et al., US 10,277,810 [hereinafter: Linden].

Regarding claim 11, Yoshida, in view of Inan, teaches the system of claim 9.
Linden teaches control circuitry (col. 3 lines 42-43: actuator 12 includes control circuitry to start and stop the actuator) is configured to cause a latch to be secured or released (col. 4 lines 44-47; col. 8 lines 49-55) based on at least one of: 
a proximity between a keyfob and a proximity sensor coupled to the control circuitry; 
5a lock command from the keyfob; 
a status of the keyfob;
a lock status of the doorjamb system; 
a lock status from another doorjamb system configured to interact with another door system; 
10a lock status of a key-lock cylinder; 
a drivetrain status of the vehicle; 
a location of the vehicle; 
a speed of the vehicle; or (col. 8 lines 24-27: the actuator 12 causes the latch to be released based on a speed of the vehicle being below a predefined maximum speed)
an electrical status of the vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoshida, in view of Inan, such that the control circuitry is additionally configured to cause the latch to be secured or released based on at least one a speed of the vehicle, as taught by Linden, in order to increase passenger safety by preventing the latch from being released when the vehicle is traveling above a predetermined speed and allowing the latch to be released when the vehicle is traveling at a speed safe to open the door.

Claims 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Garnault et al., US 5,844,470 [hereinafter: Garnault].

Regarding claim 12, Spurr teaches a method for managing door operation of a vehicle, the method comprising:
	generating, at a sensor system of a doorjamb (col. 2 lines 52-53 and 57-59, col. 4 lines 21-28: outside handle switch 16 and inside handle switch 14 corresponds to a sensor system of a doorjamb because it is used to control the latch on the doorjamb that secures the doorjamb and door), an electronic indication of a handle actuation by a user corresponding to a door of the vehicle (col. 3 lines 9-10, col. 5 lines 11-13: closing the circuit corresponds to generating an electronic indication);
receiving, at control circuitry (12 Fig. 1), an electronic indication of a handle actuation (col. 2 lines 42-45: logic controller 12 receives a signal from the outside handle switch 16);
	retrieving state information for a vehicle (col. 5 lines 13-16 and col. 6 lines 40-48: security status corresponds to state information for a vehicle);
	determining, using the control circuitry, a response to the electronic indication based on the state information of the vehicle (col. 4 lines 24-28; col. 5 lines 13-16); and
	causing a latch mechanism to release a latch feature of a door when the response is to release the door (col. 5 lines 5-8, 16-23).  
	
	Spurr is silent to a mechanical indication from a door handle system triggers the electronic indication, and wherein the door handle system is a mechanical component not containing electrical components.
	Garnault teaches to a mechanical indication from a door handle system (22 Fig. 1) triggers the electronic indication (col. 4 lines 56-60, col. 5 lines 27-32: pulling the handle to leave its rest position to corresponds to a mechanical indication, pulling the handle closes the switch 42 corresponding to generating an electronic indication), and wherein the door handle system is a mechanical component not containing electrical components (Figs. 2 and 5 depict the door handle system 22 does not contain electrical components).
	Spurr teaches sensing an operation of an outside handle, but is silent to the structure or method of operating the outside handle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Garnault for a door handle system, wherein a mechanical indication from the door handle system triggers the electronic indication, and wherein the door handle system is a mechanical component not containing electrical components, in order to practice the method and user-actuated outside handle taught by Spurr. 

Regarding claim 14, Spurr, in view of Garnault, teaches the method of claim 12, wherein the state information comprises at least one of:
a proximity between a keyfob and a proximity sensor coupled to the control circuitry; 
a lock command from the keyfob; 
a status of the keyfob; 
a lock status of the doorjamb system (Spurr col. 4 lines 12-20: the security status corresponds to a lock status of the doorjamb system); 
a lock status from another doorjamb system configured to interact with another door system; 
an ajar status of the doorjamb system; 
a lock status of a key-lock cylinder; 
a drivetrain status of the vehicle; 
a location of the vehicle; a speed of the vehicle; or 
an electrical status of the vehicle. 

Regarding claim 18, Spurr, in view of Garnault, teaches the method of claim 12, wherein the state information comprise an electrical status of the vehicle (Spurr col. 4 lines 29-31), the method further comprising:
engaging, if the electrical status of the vehicle is disrupted, a mechanical release (Spurr engaging contact 37 with spring 38 (contact 37 connects the pole P1 to the terminal T2) coupling the mechanical indication to the latch mechanism (Spurr Fig. 1 illustrates contact 37 electronically couples the mechanical indication (as modified above by Garnault, the mechanical indication is coupled to the switch 16 or switch 14) to the latch mechanism) such that the mechanical indication causes the latch mechanism to release the latch feature (Spurr col. 5 lines 46-50, as modified by Garnault: when mechanical indication is actuated, the switch closes the circuit and causes the latch mechanism to release the latch feature with the secondary power source 22).

Regarding claim 19, Spurr, in view of Garnault, teaches the method of claim 12, wherein receiving the electronic indication of the handle actuation by the user comprises: 
detecting the mechanical indication at a sensor (Spurr 16 Fig. 1, col. 3 lines 9-11; Garnault 42 Fig. 2, col. 4 lines 56-59: as modified, a mechanical indication corresponds to actuating the handle and causes the switch to close) coupled to the control circuitry (Spurr 12 Fig. 1; Garnault 34 Fig. 2); 
receiving a sensor signal from the sensor at the control circuitry (Spurr col. 2 lines 5-7, 42-44: logic controller 12 receives a sensor signal when switch 16 is actuated); 
identifying the sensor signal as being indicative of the handle actuation (Spurr col. 3 lines 9-13, col. 5 lines 11-13).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Garnault, US 5,844,470 as applied to claim 12 above, and further in view of Papanikolaou et al., US 10,422,166 [hereinafter: Papanikolaou].

	Regarding claim 13, Spurr, in view of Garnault, teaches the method of claim 12, further comprising: determining the response is to release the door when the door handle is an interior door handle (Spurr col. 6 lines 50-52).
However, Spurr, as modified Garnault, is silent to determining the response based on keyfob information when the door handle is an exterior door handle.
Papanikolaou teaches determining a response based on keyfob information (col. 4 lines 4-8) when a door handle is an exterior door handle (col. 3 lines 62-63). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Spurr, in view of Garnault, to include determining the response based on keyfob information when the door handle is an exterior door handle, as taught by Papanikolaou, in order to prevent unauthorized entry into the vehicle (Papanikolaou col. 4 lines 7-8). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Garnault, US 5,844,470, as applied to claim 12 above, and further in view of Cetnar et al., US 6,554,328 [hereinafter: Cetnar], and Lange, US 8,766,769.

	Regarding claim 15, Spurr, in view of Garnault, teaches the method of claim 12, wherein: 
	the electronic indication corresponds to an exterior handle of the door handle system (Spurr Fig. 1; col. 3 lines 9-13, col. 5 lines 11-13: outside handle switch 16 closing the circuit corresponds to an exterior handle of the door handle system);
	the state information comprises an electrical status of the vehicle (Spurr col. 4 lines 21-28: availability of the primary power source 20 corresponds to an electrical status of the vehicle); and 
	the response to the electronic indication is to release the latch mechanism when the electrical status of the vehicle is active (Spurr col. 4 lines 21-28). 

	Spurr, in view of Garnault, teach retrieving a state information that comprises a lock status of a door (Spurr col. 4 lines 38-48). However, Spurr, in view of Garnault, do not explicitly disclose the state information comprises a lock status of a key cylinder and the response to the electronic indication is to release the latch mechanism when the electrical status of the vehicle is active and the lock status is unlocked. 
	Cetnar teaches retrieving state information for a vehicle, wherein the state information comprises a lock status of a key cylinder (col. 8 lines 29-33; col. 10 lines 51-65: status of switch 138 corresponds to the lock status of the key cylinder). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Garnault, to further a key cylinder, as taught by Cetnar, in order to provide a secure manual device for locking and unlocking the door (Cetnar col. 7 lines 54-58) that may serve as a backup to override the electrically operable system when there is no power available (Cetnar col. 3 lines 16-31). 
One of ordinary skill in the art would recognize Spurr, in view of Garnault, the lock status of the key cylinder would correspond to the lock status taught by Spurr, so the electronic indication is to release the latch mechanism when the lock status of the key cylinder is unlocked and the electrical status of the vehicle is active so that a user can open the unlocked door (Cetnar col. 10 lines 15-28: when the key cylinder is moved to the unlocked mode, the latch is unlocked; Spurr col. 5 lines 5-8: the response to the electronic indication is to release the latch feature when the door is unlocked and the primary power source is available).

	Spurr, in view of Garnault and Cetnar, does not explicitly teach the state information comprises a proximity of a keyfob to a proximity sensor and the response to the electronic indication is to release the latch mechanism when the electrical status of the vehicle is active, the lock status of the key cylinder is unlocked and the proximity is less than a threshold.
	Lange teaches retrieving state information for a vehicle, wherein the state information comprises a proximity of a keyfob to a proximity sensor (col. 5 lines 13-15, col. 7 lines 52-55) and the latch mechanism is released when the proximity is less than a threshold (col. 7 lines 55-58).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Garnault and Cetnar, to further comprise a proximity of a keyfob to a proximity sensor, as taught by Lange, to increase security by preventing an unauthorized user from unlocking and/or unlatching the door (Lange col. 5 lines 36-40).
	One of ordinary skill in the art would recognize method taught by Spurr, in view of Garnault, Cetnar, and Lange, provides the response to the electronic indication is to release the latch mechanism when the proximity is less than a threshold, the lock status of the key cylinder is unlocked, and the electrical status of the vehicle is active, in order to automatically unlatch an unlocked door for an authorized user (Lange col. 7 lines 55-58; Cetnar col. 10 lines 15-28; Spurr col. 5 lines 5-8) and increase security by preventing unauthorized users from entering the vehicle. 

	Regarding claim 16, Spurr, in view of Garnault, teaches the method of claim 12, wherein: 
	the electronic indication corresponds to an exterior handle of the door handle system (Spurr Fig. 1; col. 3 lines 9-13, col. 5 lines 11-13: outside handle switch 16 closing the circuit corresponds to an exterior handle of the door handle system).

	Spurr, in view of Garnault, does not explicitly teach the state information comprises a proximity of a keyfob to a proximity sensor and the response to the electronic indication is to secure or not release the latch mechanism when the proximity is greater than a threshold.
	Lange teaches retrieving state information for a vehicle, wherein the state information comprises a proximity of a keyfob to a proximity sensor (col. 5 lines 13-15, col. 7 lines 52-55) and the latch mechanism is secured or not released when the proximity is greater than a threshold (col. 7 lines 49-56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Spurr, in view of Garnault, to further include retrieving a state information of a vehicle, wherein the state information comprises a proximity of a keyfob to a proximity sensor and the response to the electronic indication is to secure or not release the latch mechanism when the proximity is greater than a threshold, as taught by Lange, in order to improve user convenience and security by automatically locking the doors when an authorized user moves away from the vehicle (Lange col. 7 lines 49-56).
	 
Spurr, in view of Garnault and Lange, do not explicitly disclose the state information comprises a lock status of a key cylinder and the response to the electronic indication is to secure or not release the latch mechanism when the lock status of the key cylinder is locked.
	Cetnar teaches retrieving state information for a vehicle, wherein the state information comprises a lock status of a key cylinder (col. 8 lines 29-33; col. 10 lines 51-65: status of switch 138 corresponds to the lock status of the key cylinder). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Garnault and Lange, to further include a key cylinder, as taught by Cetnar, in order to provide a secure manual device for locking and unlocking the door (Cetnar col. 7 lines 54-58) that may serve as a backup to override the electrically operable system when there is no power available (Cetnar col. 3 lines 16-31). 
One of ordinary skill in the art would recognize Spurr, in view of Garnault, Lange, and Cetnar, teaches the response to the electronic indication is to secure or not release the latch mechanism when the lock status of the key cylinder is locked because the latch is not released due to the electronic indication when the latch is locked (Spurr col. 4 lines 13-15), and the latch of Spurr, in view of Garnault, Lange, and Cetnar, is a locked when the keyfob leaves a proimxity of the vehicle (Lange col. 7 lines 55-56) and when the key cylinder is moved to the locked mode (Cetnar col. 10 lines 16-28).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Garnault, US 5,844,470, as applied to claim 12 above, and further in view of Cetnar et al., US 6,554,328.

Regarding claim 17, Spurr, in view of Garnault, teaches the method of claim 12, wherein: 
	the electronic indication corresponds to an interior handle of the door handle system (Spurr Fig. 1; col. 3 lines 9-13: inside handle switch 14 closing the circuit corresponds to an interior handle of the door handle system).
	Spurr, in view of Garnault, are silent to the state information comprises a lock status of a key cylinder. 
	Cetnar teaches retrieving state information for a vehicle, wherein the state information comprises a lock status of a key cylinder (col. 8 lines 29-33; col. 10 lines 51-65: status of switch 138 corresponds to the lock status of the key cylinder). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Garnault, to further include a lock status of a key cylinder, as taught by Cetnar, in order to provide a secure manual device for locking and unlocking the door (Cetnar col. 7 lines 54-58) that may serve as a backup to override the electrically operable system when there is no power available (Cetnar col. 3 lines 16-31). 
One of ordinary skill in the art would recognize Spurr, in view of Garnault, teaches the response to the electronic indication is to release the latch mechanism when the lock status of the key cylinder is unlocked and the electrical status of the vehicle is active (Cetnar col. 10 lines 15-28: when the key cylinder is moved to the unlocked mode, the latch is unlocked; Spurr col. 5 lines 5-8: the response to the electronic indication is to release the latch feature when the door is unlocked and the primary power source is available).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Garnault, US 5,844,470, as applied to claim 12 above, and further in view of Ueda et al., US Pub. 2004/0070489 [hereinafter: Ueda].

Spurr, in view of Garnault, teaches the method of claim 12. Spurr, in view of Garnault, also teaches the vehicle has a plurality of doors connected to the control circuitry (Spurr col. 7 lines 19-28). 
However, Spurr, in view of Garnault, does not explicitly teach the state information comprises respective ajar status for a plurality of doors of the vehicle and lock statuses for the plurality of doors, the method further comprising: determining whether one or more doors of the plurality of doors is ajar or unlocked; and the response to the electronic indication is to secure or not release the latch mechanism when one or more doors of the plurality of doors is ajar or unlocked.
Ueda teaches state information comprises respective ajar statuses for a plurality of doors of the vehicle ([0052], [0116]) and lock statuses for the plurality of doors ([0052], [0122]-[0123], [0142]), a method further comprising:
	determining whether one or more doors of the plurality of doors is ajar or unlocked ([0137], [0139]); and
	the response to an electronic indication is to secure or not release the latch mechanism when one or more doors of the plurality of doors is ajar or unlocked ([0138], [0145]: in response to a request to release the latch mechanism of the door when the door is open is to not release the latch mechanism). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Spurr, in view of Garnault so the state information additionally comprises respective ajar statuses for a plurality of doors of the vehicle and lock statuses for the plurality of doors and the method further comprises determining whether one or more doors of a plurality of doors is ajar or unlocked; and the response to an electronic indication is to secure or not release the latch mechanism when one or more doors of the plurality of doors is ajar or unlocked, as taught by Ueda, in order to avoid unnecessary energy consumption (Ueda [0013]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powell et al., US 2015/0115617, related to a vehicle latch system with a controller which receives data wirelessly from a plurality of vehicle door latches 
Seino, US 9378603, related to a keyless entry system using a keyfob and a proximity sensor
Charnesky et al., US 8915524, related to a vehicle body with a plunger extending from a doorjamb toward a vehicle door that can be actuated by a trunk handle in order to mechanically unlatch a door latch via an auxiliary latch release
Kurdziel, US 4183177, related to a vehicle door with a plunger pressed by the doorjamb to actuate a switch in the door.
Konchan et al., US 2016/0355128, related to a method of controlling vehicle doors including a sensor on the doorjamb to determine the position of the door.
Jansseune et al., FR 2899929 A1, related to a method of detecting movement of a vehicle door handle with a lever coupled to the handle detected by a magnetic sensor in the door.
Ewing et al., US 2009/0051192, related to a powered vehicle latch wherein the striker may be mounted on the door and the latch mechanism may be mounted on the doorjamb. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675

 /KRISTINA R FULTON/                Supervisory Patent Examiner, Art Unit 3675